 


110 HR 3146 IH: Combating Terrorism Financing Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3146 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mr. Davis of Kentucky introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide additional tools and resources to combat terrorism financing. 
 
 
1.Short titleThis Act may be cited as the Combating Terrorism Financing Act of 2007. 
2.Interstate transportation of criminal proceeds and reverse money laundering 
(a)In generalSection 1957(a) of title 18, United States Code, is amended to read as follows: 
 
(a) 
(1)Whoever, in any of the circumstances set forth in subsection (d)— 
(A)conducts or attempts to conduct a monetary transaction involving property of a value greater than $10,000 that is derived from specified unlawful activity, knowing that the property is derived from some form of unlawful activity; or 
(B)conducts or attempts to conduct a monetary transaction involving property of a value greater than $10,000, with the intent to promote the carrying on of specified unlawful activity,shall be punished as provided in subsection (b). 
(2)Whoever, in the any of the circumstances set forth in subsection (d), transports, attempts to transport, or conspires to transport more than $10,000 in currency in interstate commerce— 
(A)knowing that the currency was derived from some form of unlawful activity; or 
(B)knowing that the currency was intended to be used to promote some form of unlawful activity,shall be punished as provided in subsection (b).. 
(b)PenaltySection 1957(b) of title 18, United States Code, is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(2)by inserting after paragraph (2) the following: 
 
(3)The maximum period of incarceration for a person convicted of an offense under subsection (a)(1)(B) must not exceed the statutory maximum for the offense being promoted.. 
(c)Conforming amendmentSection 1957(f) of title 18, United States Code, is amended— 
(1)in paragraph (2) by striking and after the semicolon; 
(2)in paragraph (3), by striking the period and inserting ; and; and 
(3)by inserting at the end the following: 
 
(4)the term conducts has the same meaning as it does for purposes of section 1956 of this title.. 
(d)Heading 
(1)In generalSection 1957 of title 18, United States Code, is amended in the heading by inserting or in support of criminal activity after specified unlawful activity. 
(2)Chapter analysisThe item relating to section 1957 in the chapter analysis for chapter 95 of title 18, United States Code, is amended to read as follows: 
 
1957. Conducting monetary transactions in property derived from specified unlawful activity or in support of criminal activity.. 
3.Freezing bank accounts of persons arrested for offenses involving the movement of money across international bordersSection 981(b) of title 18, United States Code, is amended by adding at the end the following: 
 
(5) 
(A)If a person is arrested or charged in connection with an offense described in subparagraph (C) involving the movement of funds into or out of the United States, the Attorney General may apply to any Federal judge or magistrate judge in the district in which the arrest is made or the charges are filed for an ex parte order restraining any account held by the person arrested or charged for not more than 30 days, except that the time may be extended for good cause shown at a hearing conducted in the manner provided in rule 43(e) of the Federal Rules of Civil Procedure. The court may receive and consider evidence and information submitted by the Government that would be inadmissible under the Federal Rules of Evidence. 
(B)The application for the restraining order referred to in subparagraph (A) shall— 
(i)identify the offense for which the person has been arrested or charged; 
(ii)identify the location and description of the accounts to be restrained; and 
(iii)state that the restraining order is needed to prevent the removal of the funds in the account by the person arrested or charged, or by others associated with such person, during the time needed by the Government to conduct such investigation as may be necessary to establish whether there is probable cause to believe that the funds in the accounts are subject to forfeiture in connection with the commission of any criminal offense. 
(C)A restraining order may be issued pursuant to subparagraph (A) if a person is arrested or charged with any offense for which forfeiture is authorized under this title, title 31, or the Controlled Substances Act. 
(D)For purposes of this paragraph— 
(i)the term account includes any safe deposit box and any account (as defined in section 5318A(e)(1) and (e)(2)) at any financial institution; 
(ii)the term account held by the person arrested or charged includes an account held in the name of such person, and any account over which such person has effective control as a signatory or otherwise. 
(E)Restraint pursuant to this paragraph shall not be deemed a seizure for purposes of subsection 983(a) of this title. 
(F)A restraining order issued pursuant to this paragraph may be executed in any district in which the subject account is found, or transmitted to the central authority of any foreign state for service in accordance with any treaty or other international agreement.. 
4.Using blank checks in bearer form to smuggle moneySection 5316 of title 31, United States Code, is amended by adding at the end the following: 
 
(e)Monetary instruments with amount left blankFor purposes of this section, a monetary instrument that has the amount left blank shall be considered to have a value in excess of $10,000 if the instrument was drawn on an account that contained or was intended to contain more than $10,000 at the time the instrument was being transported, or at the time it was negotiated or was intended to be negotiated.. 
5.Prohibiting money laundering through hawalas, other informal value transfer systems, and closely related transactionsSection 1956(a)(1) of title 18, United States Code, is amended by striking For purposes of this paragraph, a financial transaction and inserting For purposes of this paragraph and section 1957, a financial transaction or a monetary transaction. 
6.Section 1957 violations involving commingled funds and structured transactionsSection 1957 of title 18, United States Code, is amended by adding after subsection (f) the following: 
 
(g)The Government may satisfy the $10,000 requirement in subsection (a)(1) by showing that— 
(1)the monetary transaction involved the transfer, withdrawal, encumbrance, or other disposition of more than $10,000 from an account in which more than $10,000 in proceeds of specified unlawful activity was commingled with other funds; or 
(2)the defendant conducted a series of monetary transactions in amounts under $10,000 that exceeded $10,000 in the aggregate and that were closely related to each other in terms of such factors as time, the identity of the parties involved, the nature or purpose of the transactions or the manner in which they are conducted.. 
 
